EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kory Christensen on 12/18/2021.
The application has been amended as follows: 

In the claims:
Please cancel the following claims:
1-10. (Canceled)
14. Canceled)
19. (Canceled)
20. (Canceled)

Please amend the following claims:
11. (Currently Amended) A method for real-time recognition of restoration of spontaneous circulation (ROSC) in a cardio-pulmonary resuscitation (CPR) process, comprising:
acquiring pulse oximetry waveform signals of a patient during CPR process; the pulse oximetry waveform signals are obtained according to light signals penetrated through a finger of the patient; and

wherein said determining whether there is ROSC during the CPR process by evaluating characteristics of the pulse oximetry waveform signals comprises:
identifying a first spectral peak from the pulse oximetry waveform signals in a frequency domain, the first spectral peak is located at a first frequency corresponding to manual compression during the CPR process;
identifying one or more second spectral peaks from the pulse oximetry waveform signals in the frequency domain, the second spectral peak(s) is/are located at second frequencies different from the first frequency; the second frequencies corresponding to spontaneous circulation; and
determining whether the one or more second spectral peaks are generated by the ROSC of the patient by evaluating time-varying features of the one or more second spectral peaks and/or one or more spectral peak characteristics of the one or more second spectral peaks.

12. (Currently Amended) The method of claim 11, wherein said determining whether there is ROSC during the CPR process by evaluating characteristics of the pulse oximetry waveform signals 
determining whether there is ROSC in the CPR process by detecting a time envelope of the pulse oximetry waveform signals in the time domain.

13. (Currently Amended) The device of claim 12, wherein the time-domain recognition logic determines that there is ROSC when continuous and regular envelope features of the time envelope are recognized.
11, wherein it is determined that there is ROSC when it is identified that one of the one or more second spectral peaks is continuously identified at a second frequency in the frequency domain, wherein the second frequency is different from the first frequency.

16. (Currently Amended)  The method of claim [[14]] 11, wherein it is determined that there is ROSC when it is identified that a variation tendency of a location of the one or more second spectral peaks is monotonically increased.

17. (Currently Amended) The method of claim [[14]] 11, wherein said determining whether the one or more second spectral peaks are generated by the ROSC of the patient comprises [[by]] evaluating amplitude, slope and/or area of the one or more second spectral peak(s).

18. (Currently Amended) The method of claim 11, wherein the first spectral peak has a first amplitude; and
wherein said determining whether there is ROSC during the CPR process by evaluating characteristics of the pulse oximetry waveform signals comprises 





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method for real-time recognition of restoration of spontaneous circulation (ROSC) in a cardio-pulmonary resuscitation (CPR) process, comprising: identifying a first spectral peak from the pulse oximetry waveform signals in a frequency domain, the first spectral peak is located at a first frequency corresponding to manual compression during the CPR process; identifying one or more second spectral peaks from the pulse oximetry waveform signals in the frequency domain, the second spectral peak(s) is/are located at second frequencies different from the first frequency; the second frequencies corresponding to spontaneous circulation; and determining whether the one or more second spectral peaks are generated by the ROSC of the patient by evaluating time-varying features of the one or more second spectral peaks and/or one or more spectral peak characteristics of the one or more second spectral peaks. These limitations in combination with the rest of the limitations of claim 11 are not reasonably taught by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785